 RJR ARCHER, INC.RJR Archer, Inc., Filmco Division and FreightDrivers, Dockworkers and Helpers Local UnionNo. 24, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 8-CA- 10653June 27, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on December 10, 1976, byFreight Drivers, Dockworkers and Helpers LocalUnion No. 24, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called theUnion, and duly served on RJR Archer, Inc., FilmcoDivision, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 8, issued acomplaint on January 11, 1977, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 1,1976, following a Board election in Case 8-RC-10333, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about December 2, 1976, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represen-tative, although the Union has requested and isrequesting it to do so. On January 31, 1977,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint. Respondent averred that theBoard's certification was improper for the followingreasons: (a) that the election of May 6, 1976, uponwhich the Board's certification was based was sotainted with coercion, threats, and intimidation onthe part of union agents and adherents, as to havebeen improper and a nullity, lacking the requisitelaboratory conditions, and (b) that Respondent wasI Official notice is taken of the record in the representation proceeding,Case 8-RC-10333, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Senes 8, as amended. SeeLTVElectrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,230 NLRB No. 71wrongfully denied a hearing with respect to substan-tial and material factual issues raised during thecourse of the postelection proceedings. Respondentadmitted that it has refused to bargain with theUnion since December 2, 1976, but averred that ithad no legal obligation to recognize the Union andmeet and bargain collectively with it since it was notthe validly certified representative of its employees.On February 14, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 25,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent attacks theUnion's certification on the basis of preelectionconduct by the Union and avers that Respondentwas wrongfully denied a hearing with respect tosubstantial and material issues raised during thecourse of the postelection proceedings.Review of the record herein reveals that in Case 8-RC-10333 a Stipulation for Certification UponConsent Election was approved by the RegionalDirector and the election was conducted on May 6,1976. On May 13, 1976, Respondent filed objectionsto conduct affecting the results of the election. Thetally of ballots showed that of approximately 144eligible voters 69 cast ballots for the Union, and 66cast ballots against the Union. The Regional Direc-tor issued his Report on Objections on July 1, 1976,recommending that the objections be overruled andthe Union be certified, and on October 1, 1976, theBoard issued a Decision and Certification of Repre-sentative, certifying the Union as the collective-bargaining representative of the employees in theappropriate unit (not published in bound volumes ofBoard Decisions).Following a request by the Union on or aboutNovember 4, 1976, that Respondent bargain collec-tively in good faith with respect to rates of pay,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours, and other terms and conditions of employ-ment, Respondent refused to recognize and bargainin good faith with the Union as the exclusivebargaining representative of its employees in thecertified unit. Respondent has refused to bargainwith the Union since December 2, 1976.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding,3and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. We shall, accordingly, grant theMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is now, and has been at all timesmaterial herein, a corporation duly organized andexisting by virtue of the laws of the State ofDelaware, with an office and place of businesslocated at 1450 South Chillcothe Road, Aurora,Ohio, the only facility involved in this proceeding,where it is now, and has been at all times materialherein, engaged in the manufacture of plasticpolyvinyl film. Annually, Respondent ships productsvalued in excess of $50,000 from its place of businessin Aurora, Ohio, directly to points located outsidethe State of Ohio.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c).3 In the representation proceeding, Respondent sought to have the Boardreverse the Regional Director's dismissal of the objections, or, in the11. THE LABOR ORGANIZATION INVOLVEDFreight Drivers, Dockworkers and Helpers LocalUnion No. 24, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees,including shipping and receiving employees, plantclerical employees, and chief operators employedat the Employer's Aurora, Ohio, facility, butexcluding all office clerical employees and profes-sional employees, guards and supervisors asdefined in the Act.2. The certificationOn May 6, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 8, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on October 1, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 4, 1976, andat all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about December 2, 1976, andcontinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that Respondent has, sinceDecember 2, 1976, and at all times thereafter, refusedalternative, order a hearing, because the Union or its agents and adherentsallegedly coerced and restrained employees by threats of violence andallegedly made impermissible material misrepresentations.500 RJR ARCHER, INC.to bargain collectively with the Union as theexclusion representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. RJR Archer, Inc., Filmco Division, is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Freight Drivers, Dockworkers and HelpersLocal Union No. 24, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees,including shipping and receiving employees, plantclerical employees and chief operators employed atthe Employer's Aurora, Ohio, facility, but excludingall office clerical employees and professional employ-ees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since October 1, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about December 2, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(aX)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,RJR Archer, Inc., Filmco Division, Aurora, Ohio, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Freight Drivers,Dockworkers and Helpers Local Union No. 24,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All production and maintenance employees,including shipping and receiving employees, plantclerical employees and chief operators employedat the Employer's Aurora, Ohio, facility, butexcluding all office clerical employees and profes-sional employees, guards and supervisors asdefined in the Act.501 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Aurora, Ohio, facility, copies of theattached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Directorfor Region 8, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with FreightDrivers, Dockworkers and Helpers Local UnionNo. 24, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees,including shipping and receiving employees,plant clerical employees and chief operatorsemployed at the Employer's Aurora, Ohio,facility, but excluding all office clericalemployees and professional employees,guards and supervisors as defined in the Act.RJR ARCHER, INC.,FILMCO DIVISION502